DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 9-11, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valls (US 5979695).
In regards to claim 1, Valls teaches of a system comprising: 
a serving container (see Fig. 3) comprising a cup portion (see cup portion in marked Fig. 3 below) and a shaping portion (see marked shaping area in marked up Fig. 3 below), wherein: 
the cup portion comprises a lower sidewall defining a cup cavity for receiving a shaved ice confection the shaping portion comprises an upper sidewall defining one or more shaping regions; and 
the shaping portion comprises a top rim (see designated rim in marked up Fig. 3 below) defining a top-most portion of the serving container; and 
a shaping lid (10) configured to removably engage with the serving container, wherein the shaping lid comprises a bottom rim (see marked up rim in marked up Fig. 3 below) having a shape corresponding with the top rim of the serving container.  
See teachings by Valls in Col. 4, lines 34-43.  Further, Valls teaches of different shapes for the design, see Col. 2, lines 22-23, including cone shaped portion, see Figs. 1 and 5.  

    PNG
    media_image1.png
    456
    502
    media_image1.png
    Greyscale

Shaved ice confection is an intended use, does not provide further structural limitations to the claimed invention.  The prior art reference need to show a structure that is capable of operating/holding such materials.

In regards to claim 4, wherein the cup cavity has a cylindrical shape or mostly cylindrical shape for storing the shaved ice confection.  See the cylindrical portion of Valls: Fig. 4.  
In regards to claim 5, wherein the serving container is independent of the shaping lid, and wherein each of the serving container and the shaping lid is a unitary piece of injection- molded plastic.   Valls teaches of the object material being preferably of plastic material, see Col. 1, lines 51-60 and Col.  2, lines 55-58.

In regards to claim 7, wherein the one or more shaping regions comprise a concave shape configured for receiving and storing the shaved ice confection.  See the concave shape of the shaping region in Valls: Figs. 1, 3, and 4.

In regards to claim 9, wherein the shaping lid further comprises one or more lid shaping regions.  (see teaching by Valls concerning the lid shaping region, see marked up Fig. 3).  
In regards to claim 10 (dependent upon claim 9), wherein a combination of the one or more lid shaping regions of the shaping lid and the one or more shaping regions of the serving container causes shaved ice disposed within the shaping portion of the serving container to assume the shape of the one or more lid shaping regions and the one or more shaping regions when the shaping lid is in contact with to the serving container.  See teaching by Valls, see the combination of the lid to the container, see Figs. 3 and 4; wherein the combined elements forms a cavity and the material within can be shaped.  The structure of Valls being capable of operating in the claimed manner.
In regards to claim 11 (dependent upon claim 9), wherein the one or more shaping regions of the serving container comprise a concave shape and the one or more lid shaping regions of the shaping lid comprise a convex shape.  See teaching of the shapes by Valls; see Figs. 3 and 4.

In regards to claim 16, wherein the shaping portion comprises an interior surface, and wherein the one or more shaping regions are defined within the interior surface and configured for holding the shaved ice confection.  This is an intended use regarding holding shaved ice confection.  Further, the shaping portion having an interior surface is taught in Valls above.

In regards to claim 20, wherein the cup portion is formed in one or more of a cup shape or a cone shape.  See Valls: Figs. 1, 3, and 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valls as applied to claim 1 above, and further in view of Albano (US 2014/0065267).
In regards to claim 6, wherein each of the serving container and the shaping lid is constructed of a food-grade material.  
Valls does not specifically state of food-grade material.
See [0077, 0078, 0081, 0085, 0111, 0113, 0117] of Albano, regarding support surface made from “molded polymeric materials including composites thereof, and other food-grade approved surfaces”; the pieces being “a single unitary piece molded of a thermoplastic material, such as food grade polyethylene”; “hard molded plastics acceptable for food grade”; and “All female mold body materials are preferably suitable for contact with food (food grade).”: see [0117] .   Wherein, Albano teaches that it is known in the molding arts and of the food storage/handling arts concerning plastic materials that are food grade and that such are known when used with contact with food.  Wherein, the Valls already teaches of the use of plastic molded materials of the container that is in contact with food, see teaching in claim 5 above.
It would have been obvious for one of ordinary skill in the art to modify the food contacting molded portions of Valls with the construction of the plastic to be of food grade quality as taught by Albano to ensure that the food product that contacts the object remains safe for human consumption.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valls as applied to claim 11 above.
In regards to claim 12, wherein the concave shape of the one or more shaping regions of the serving container mirror the convex shape of the one or more lid shaping regions of the shaping lid such that that depth and size of the concave shape is the same as the depth and size of the convex shape.  
Regarding the shaping of the regions, particularly in having the same depth and size between the respective regions of the convex shape to mirror the concave shape, it would have been obvious for one of ordinary skill in the art to modify the shapes of the shaping portions of the respective elements of Valls as this shape is based as a design choice for the shaped product. 

Claim(s) 1, 7-10, 12, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 10638888).
In regards to claim 1, Barnes teaches of a system (tableware) comprising: 
a serving container (10) comprising a cup portion (see cutouts 50, 54, 56) and a shaping portion (bowl 24), wherein: 
the cup portion comprises a lower sidewall defining a cup cavity for receiving a shaved ice confection the shaping portion comprises an upper sidewall defining one or more shaping regions (see the shaping contours in the portions, see Fig. 7 between bowl 24 and cutout 50); and 
the shaping portion comprises a top rim (see upper rim of bowl 64) defining a top-most portion of the serving container (see Fig. 15); and 
(Regarding the shaved ice confection, this is an intended use of the apparatus as it does not provide further structural limitations to the claimed invention.  The prior art reference need to show a structure that is capable of operating/holding such materials.  Here, Barnes teaches that a tableware structure.)

As seen in another embodiment by Barnes, there is a teaching of a shaping lid (lid 58) configured to removably engage with the serving container, wherein the shaping lid comprises a bottom rim (see Fig. 15, see lid 58) having a shape corresponding with the top rim of the serving container (see teaching of bowl 12, see Col. 3, lines 58-61).  
It would have been obvious for one of ordinary skill in the art to modify the teaching of the shaped serving container of Barnes with a lid with the rims that correspond between the bowl and the lid as a known embodiment that is coupled to the serving container.

In regards to claim 7, wherein the one or more shaping regions comprise a concave shape configured for receiving and storing the shaved ice confection.  See concave shape of the shaping region in Barnes.
In regards to claim 8, wherein the shaping lid further comprises one or more lid shaping regions, wherein the size and shape of the one or more lid shaping regions correspond with the size and shape of the one or more shaping regions of the serving container.  See teaching by Barnes between the lid and the shaping region of the container, see Fig. 15.
In regards to claim 9, wherein the shaping lid further comprises one or more lid shaping regions.  See teaching by Barnes with the lid shaping region of a dome, see Fig. 15, lid 58.  
In regards to claim 10 (dependent upon claim 9), wherein a combination of the one or more lid shaping regions of the shaping lid and the one or more shaping regions of the serving container causes shaved ice disposed within the shaping portion of the serving container to assume the shape of the one or more lid shaping regions and the one or more shaping regions when the shaping lid is in contact with to the serving container.  See teaching by Barnes concerning the joining of the shaping lid with the serving container, see Fig. 15.

In regards to claim 12 (dependent upon claim 11), wherein the concave shape of the one or more shaping regions of the serving container mirror the convex shape of the one or more lid shaping regions of the shaping lid such that that depth and size of the concave shape is the same as the depth and size of the convex shape.  Regarding the shaping of the regions, particularly in having the same depth and size between the respective regions of the convex shape to mirror the concave shape, it would have been obvious for one of ordinary skill in the art to modify the shapes of the shaping portions of the respective elements of Barnes as this shape is based as a design choice for the shaped product. 

In regards to claim 16, wherein the shaping portion comprises an interior surface, and wherein the one or more shaping regions are defined within the interior surface and configured for holding the shaved ice confection.  This is an intended use regarding holding shaved ice confection.  Further, the shaping portion having an interior surface is taught in Barnes above.
In regards to claims 17-19, these are directed to features of the shaping regions of the serving container, such as the cusp along the upper rim, and ridges along the shaping portions.
Here, the Barnes references teaches of shaping regions that are located along the perimeter of the serving container and further having the various shapes due to the ridges that run along the container.  Wherein, this feature of shaping the serving container with the shaping regions is known in the art, and see the teaching of the different embodiments by Barnes and further regarding the modifications in size, shape, and materials, see Col. 4, lines 14-36, and whereby, one skilled in the art would have recognized to modify Barnes with a change in shape of the shaping regions with the desired shaping features thereby allowing for forming the desired shaped product.
In regards to claim 20, wherein the cup portion is formed in one or more of a cup shape or a cone shape.  See teaching by Barnes concerning the cone shape, see 50, Fig. 7.

Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes as applied to claims 1 and 9 above, and further in view of Swett (US 3834437).
In regards to claim 5, wherein the serving container is independent of the shaping lid, and wherein each of the serving container and the shaping lid is a unitary piece of injection-molded plastic.   
Barnes does not specifically teach of the lid or serving container is made from plastic.  It is noted that Barnes teaches of an element, a band 64, that is made from plastic, see Col. 3, line 66 to Col. 4, line 6.
Swett teaches of a mold for forming ingestible substances wherein, the lid (closure) is made from plastic, and further the serving container (mold) is also made from plastic, see Col. 2, lines 59-68).  Furthermore, the container and lid teaching in Swett and further in Barnes are seen as a unitary piece.  Wherein, the teaching by Swett of plastic particular elements formed from plastic would encompass the claimed feature regarding the container and shaping lid each made from a unitary piece of plastic.  The formation of the elements via injection molding being a claimed process of forming but does not contribute to the claimed structure and wherein the teachings by the references would teach the particular structure.
It would have been obvious for one of ordinary skill in the art to modify the pieces as taught by Barnes regarding the formation of the features from a unitary piece of plastic as taught by Swett as a known construction material for food containers.

In regards to claim 11 (dependent upon claim 9), wherein the one or more shaping regions of the serving container comprise a concave shape and the one or more lid shaping regions of the shaping lid comprise a convex shape.  
Barnes does not specifically teach of the lid shaping region having a convex shape.
See teaching of the shapes in Swett, see Figs. 3 and 4, including the convex shape of the lid; wherein the combined elements forms a cavity and the material within can be shaped.  The shaping features of the lid provides additional shaped features in the formed product that one skilled in the art can incorporate for forming the desired shaped product.  Here, the Barnes reference does teach of changes in size and shape regarding the container, and wherein it would have been obvious for one of ordinary skill in the art to modify the lid of Barnes with the convex shaping feature as taught by Swett in providing the desired shaped product design.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes as applied to claim 1 above, and further in view of Albano (US 2014/0065267).
In regards to claim 6, wherein each of the serving container and the shaping lid is constructed of a food-grade material.  
	Barnes does not specifically state of food-grade material, though it is directed as tableware.
See [0077, 0078, 0081, 0085, 0111, 0113, 0117] of Albano, regarding support surface made from “molded polymeric materials including composites thereof, and other food-grade approved surfaces”; the pieces being “a single unitary piece molded of a thermoplastic material, such as food grade polyethylene”; “hard molded plastics acceptable for food grade”; and “All female mold body materials are preferably suitable for contact with food (food grade).”: see [0117] .   Wherein, Albano teaches that it is known in the molding arts and of the food storage/handling arts concerning plastic materials that are food grade and that such are known when used with contact with food.
It would have been obvious for one of ordinary skill in the art to modify the tableware of Barnes with the construction of the plastic to be of food grade quality as taught by Albano to ensure that the food product that contacts the object remains safe for human consumption.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valls, or Barnes, as applied to claim 1 above, and further in view of Coyle (US 2014/0030390).
In regards to claim 2, wherein the shaping lid comprises an ice-shaping surface and a top surface that is opposite to the ice-shaping surface, and wherein the ice-shaping surface comprises one or more of a depression relief or an elevation relief.  
The Valls and Barnes references do not specifically teach of the shaping surface of the lid having an elevation or depression relief.
It can be seen in Coyle in [0082], see Fig. 9,of the teaching of the lid having surface structures 114 of the lid (dollop receptacle 100), which forms the surface features, SF, of the formed product (dollop D) which would correspond to the claimed ice shaping features that would form a shape upon the product.  Wherein the dollop can be ice cream, frozen yogurt, shakes, yogurt, pudding, see [0003], whereby the structure taught in Coyle would also be capable of the claimed ice shaping function.  The lid being placed and removably attached/detached with the serving container (cup C), see Figs. 4, 5, and 9, [0077,0078].  The teaching of the surface structures 114 by Coyle encompasses the claimed elevation relief, and further, and further it would have been obvious for one of ordinary skill in the art to modify the surface feature with a change in shape of the surface structure in having a depression relief with the expected outcome in providing a surface feature in the formed product.
	It would have been obvious for one of ordinary skill in the art to modify the lid of Valls or Barnes with the claimed surface feature as taught by Coyle in providing shaping features upon the formed product as it is a change in shape of the shaping surfaces for forming the desired product shape.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valls, or Barnes, as applied to claim 1 above, and further in view of Buck (US 9078535).
In regards to claim 3, wherein the serving container further comprises a channel disposed in the upper sidewall and the shaping lid further comprises a latch disposed in the bottom rim, wherein the latch of the shaping lid is configured to connect to the channel of the serving container such that the shaping lid is removably connected to the serving container.  
In regards to the lid being attached and removed from the serving container, both Valls and Barnes teaches of the lid being removably connected.  The references do not specifically teach of the use of latch.  Here, the features are instead having a snap tight fit to removably attach the lid to the serving container.
Here, the reference teaches of a lid and food container that are connected via a snap lock structure, see Col. 4, lines 5-31.
It would have been obvious for one of ordinary skill in the art to modify serving container and lid of Valls, or Barnes, with an additional latch to connect with the channel as taught by Buck as it allows for the locking of the lid serving container together, thereby preventing from the elements from prematurely separating and thereby exposing the contents.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valls, or Barnes, as applied to claim 1 above, and further in view of Coyle (US 2014/0030390), Schmidt (US 4794008), and Tomlinson (US 2002/0022074).
In regards to claim 13, wherein a perimeter of the top rim of the serving container is greater than a perimeter of the bottom rim of the shaping lid such that the shaping lid can be depressed on to the serving container.  Both Barnes and Valls teaches of the perimeter of the bottom rim of the shaping lid that is greater than the top rim of the shaping container.  The references do not teach the opposite arrangement wherein the shaping lid can be depressed on to the serving container.
Here, Coyle teaches of a lid 100 that is placed over the serving container C, see Fig. 4, wherein, lid can be depressed, see Fig. 5.  Here, it can be seen the perimeter of the bottom rim of the lid 152 extends over the top rim of the container, see CR, see Fig. 5.  Wherein, the particular structure of the lid over a serving container wherein it can be depressed.  
Further, the Tomlinson teaches of a sealing of the lid 18 to the serving container 16, with a perimeter of the bottom rim 26, 28 of the lid greater than the top rim 30 of the serving container.  Wherein, the arrangement for sealing the lid to the serving container is known in the art as evident by Coyle and Tomlinson.  Further, depending upon the material of the lid construction, the lid can be depressed dependent upon the pressure applied.  While the rims of Coyle is not specific in the claimed arrangement, the lid is shown as being depressed on to the serving container.  
The Schmidt reference teaches of food container (second package portion 20) having a lid (first package portion 10), and as seen the top rim of the container having a perimeter that is greater than the bottom rim of the lid, see Figs 2 and 3, wherein, there is a tight fit between the packages, see Col. 3, lines 5-11, whereby, this particular arrangement of the rims of the respective container and lid is known in the art in securing the elements together in a tight fit. 
Here, the Coyle reference teaches of an arrangement that would also function equivalent to the claimed function, particularly in light of the teaching of the Schmidt arrangement, and one skilled in the art would recognize of the reversal of the sizes of the rims of the respective elements would provide the same function.  Thus, it would have been obvious for one of ordinary skill in the art to recognize the arrangement taught by Coyle and Schmidt, and further of Swett or Valls, as having the features that would be equivalent in function. 
It would have been obvious for one of ordinary skill in the art to modify the top and bottom rims of Valls, or Barnes, with the arrangement as taught by Coyle, Schmidt, and Tomlinson as these are known sealing arrangements provided between a lid and container with a tight fit as these are known expected results for removably attaching/detaching of the elements.

In regards to claim 14 (dependent upon claim 13), wherein, when the shaping lid is depressed on to the serving container, the shaping lid forms an airtight or mostly airtight seal with the serving container.  Regarding, the airtight seal, the lid and container form a leak-proof seal, see Tomlinson [0037, 0045].  Whereby, the leak proof seal is seen as encompassing at least mostly air tight seal.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valls, or Barnes, as applied to claim 1 above, and further in view of Stimmel (US 4886239).
In regards to claim 15, wherein the shaping lid further comprises a handle, and wherein the shaping lid can be removably connected to the serving container such that a user can carry the system with the handle without the shaping lid disconnecting from the serving container.  
The prior art references do not teach of a handle for the shaping lid.  However, as seen in Stimmel of a shaping container (cup 25) for ice cubes and further having a lid (cover 36) with handle 44, the handle also can be used for carrying the storage container with the lid on, see Figs. 3-4, see Col. 3, line 67 to Col. 4, line23.
Wherein, it would have been obvious for one of ordinary skill in the art to modify the shaping lid of Valls or Barnes with a handle as taught by Stimmel that allows for carrying of the container when the container is in the closed mode as it allows for carrying of the entire assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744